Citation Nr: 1139086	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee (left knee disability).  

2.  Entitlement to a rating in excess of 10 percent for chronic right knee strain with traumatic arthritis (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1956 and from March 1957 to March 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Huntington, West Virginia Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before a Veterans Law Judge in July 2009.  A transcript of the hearing has been associated with the claims folder.  The Judge who conducted that hearing, however, is no longer employed at the Board.  In August 2011, the Veteran was informed that he could elect to have another hearing, but he did not respond to this notice.  

This case was previously before the Board in May 2010.  At that time, in addition to the two claims listed above, the Board also considered whether the Veteran had presented new and material evidence sufficient to reopen a denied claim for service connection for a back disability.  As the Board denied that claim, it is no longer before the Board.  

The Board remanded the two claims above for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Before turning to the merits of this claim, the Board notes that the issues before it relate to the limitation of motion that the Veteran currently suffers in each of his knees as a result of his traumatic arthritis.  The Veteran is in receipt of a separate rating for the instability of his left knee; at his July 2009 Travel Board hearing, the Veteran acknowledged that he was not pursuing an increased rating for that particular service-connected disability.  Accordingly, the Board shall limit its decision here to an evaluation of the Veteran's traumatic arthritis of the bilateral knees and its resulting limitation of motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the left knee has not resulted in flexion of 30 degrees or less, extension limited to 15 degrees, or ankylosis.  

2.  The Veteran's traumatic arthritis of the right knee has not resulted in flexion of 30 degrees or less, extension limited to 10 degrees, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's traumatic arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5256-63 (2010).

2.  The criteria for an increased rating for the Veteran's chronic right knee strain with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A recitation of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for his left knee disability shortly after leaving service.  Service connection for that was granted in a November 1956 rating decision and the disability assigned a non-compensable evaluation.  In an October 2001 rating decision, the RO increased the Veteran's rating for his left knee disability to 10 percent, service connected the Veteran's instability of the left knee at a rate of 10 percent, and established service connection for the Veteran's right knee disability at a rate of 10 percent.  

The Veteran filed the claims at issue here in December 2006.  He underwent a VA examination in April 2007.  The RO denied the Veteran's claims in a May 2007 rating decision.  The Veteran filed a Notice of Disagreement in October 2007.  The RO issued a Statement of the Case in September 2008.  In that same month, the RO also increased the Veteran's rating for his left knee instability to 30 percent.  The Veteran thereafter filed a timely Substantive Appeal and testified before a member of the Board in July 2009.  

In May 2010, the Board remanded the Veteran's increased ratings claims for further development.  The Veteran underwent a VA examination in June 2010, and the Appeals Management Center thereafter issued a Supplemental Statement of the Case in April 2011. 

The Veteran's arthritis of the left and right knees has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5010 refers to arthritis due to trauma, while Diagnostic Code 5260 covers limitation of flexion of the knee.

Again, Diagnostic Code 5010 covers traumatic arthritis and states that it is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are addressed by Diagnostic Code 5003, stating that degenerative arthritis will be rated "on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved." 38 C.F.R. § 4.71a.  For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Heretofore, the Veteran's disabilities have been evaluated pursuant to Diagnostic Code 5260 which addresses limitation of flexion of the knee.  Limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

For reasons explained in greater detail below, the Board shall also consider rating the Veteran under Diagnostic Code 5261 addressing limitation of extension of the knee.  Under that code, a noncompensable rating is warranted where extension of the knee is limited to 5 degrees; a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; and a 40 percent rating is warranted where extension is limited to 30 degrees.  Id., DC 5261.  

Pursuant to Diagnostic Code 5003, even if the Veteran's limitation of motion is noncompensable under the applicable diagnostic code, a 10 percent rating may still be applied for each joint affected by limitation of motion.  Id., DC 5003.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran seeks an increased rating for both his service-connected arthritis of both the left and right knees.  For the reasons that follow, his claims shall be denied.  

In reviewing the Veteran's claims file, it is apparent that the most pertinent evidence of record is the Veteran's two VA examinations.  The Veteran first underwent a VA examination in April 2007.  In that examination, the Veteran stated that he injured his left knee during his active service; he further stated that he used his right knee to compensate for the impairment he suffered from in his left knee.

Upon examination, the examiner noted that the Veteran used a brace and a cane to walk.  The Veteran had functional limitations on both standing (able to stand for 15-30 minutes) and walking (able to walk a quarter mile).  The Veteran had no deformity, stiffness, episodes of dislocation or subluxation, or locking episodes with either knee.  The Veteran did complain of weakness in both knees.  The Veteran suffered from certain symptoms in his left knee but not his right, including instability, pain, effusion, swelling, and tenderness.  The Veteran's left knee joint showed crepitation, clicks or snaps, grinding, instability, meniscus abnormality, and effusion; his right knee joint did not display any of these symptoms.  There was no evidence of loss of a bone or part of a bone, and there was no joint ankylosis in either knee.  

Range of motion testing revealed that the Veteran had flexion of 5 to 130 degrees in his left knee, with pain beginning at 130 degrees.  The Veteran had left knee extension of 130 to 5 degrees without pain.  There was no additional loss of motion with repetitive use.  The Veteran had flexion in his right knee of 0-140 degrees and extension of 140-0 degrees.  The Veteran's right knee movements were not painful, and repetitive motion did not result in additional loss of motion.  

The examiner diagnosed the Veteran as suffering from degenerative joint disease of the left knee with residuals of a meniscectomy and from a chronic strain of the right knee with degenerative joint disease.  

In his July 2009 hearing, the Veteran stated that his knee disabilities were getting worse, stating that he was suffering from decreased motion and increased pain.  Based on the Veteran's testimony, the Board remanded the claim in order that a new examination could be performed.  The Veteran underwent this second VA examination in June 2010.  The Veteran complained of increased instability in his left knee.  He further described suffering from pain in his right knee, though that pain was less consistent and less intense than in his left.  

Upon examination, the examiner found that the Veteran's left knee had no deformity, giving way, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran did suffer from pain, instability and swelling in his left knee.  The Veteran's right knee showed no evidence of deformity, giving way, instability, stiffness, incoordination, dislocation or sublaxation, locking episodes, effusion, or inflammation.  The Veteran's right knee did demonstrate weakness and pain.  The Veteran was described as able to stand for one hour, and able to walk for more than a quarter mile but less than one mile.  The Veteran's gait was described as antaligic.  

Examination of the Veteran's joints revealed that the Veteran had crepitus, effusion, tenderness, instability, weakness, and guarding of movement in his left knee.  His left knee also showed grinding, severe instability, and meniscus abnormality.  With respect to the Veteran's right knee joint, the examiner found evidence of crepitus, but no clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  

Range of motion testing revealed that the Veteran's left knee had flexion of 10 to 120 degrees, with normal extension of 0 degrees.  There was evidence of pain with active motion.  The Veteran's right knee had flexion of 0 to 140 degrees and extension of 0 degrees.  The Veteran had no pain with active motion in his right knee.  Though repetitive motion did result in pain, there was no additional limitation after three repetitions.  Further, the examiner found that neither of the Veteran's knees were ankylosed.  The examiner diagnosed the Veteran as suffering from severe post-traumatic arthritis of the left knee and mild degenerative joint disease of the right knee.  

Given these results, the Board finds that the Veteran's disability is more properly rated under Diagnostic Code 5261 instead of 5260.  A review of the Veteran's VA examinations show that at no time has his flexion in either knee deteriorated to a compensable point.  The most recent VA examination, however, shows that the Veteran's extension in his left knee is limited to 10 degrees; under DC 5261, extension limited to 10 degrees warrants a 10 percent rating.  Though the Veteran's left knee extension would not have warranted a 10 percent rating prior to his June 2010 VA examination, as the earlier examination nonetheless showed that the Veteran had decreased range of motion in his left knee, a 10 percent rating would still be appropriate under Diagnostic Code 5003.  Accordingly, the Board finds it prudent to rate the Veteran under Diagnostic Code 5261 pertaining to extension of the knee rather than under that for flexion.  

That being said, under neither code has the Veteran met the criteria for an increased, 20 percent rating.  Under Diagnostic Code 5261, to warrant a 20 percent rating, the Veteran's extension must be limited to 15 degrees.  Neither VA examination has shown that the Veteran's extension in either knee is so limited.  In his April 2007 examination, the Veteran had extension of 0 degrees bilaterally, and in his June 2010 VA examination, extension in the Veteran's left knee was limited to 10 degrees while the Veteran's right knee had extension of 0 degrees.  Thus, neither VA examination has shown the Veteran to have extension limited to 15 degrees as required for a 20 percent rating.  

Under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's knee disabilities would have to limit his flexion to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  Here, the results of both VA examinations show that the Veteran's flexion for both his left and right knees was far above this level.  In his April 2007 VA examination, the Veteran had flexion of 130 degrees in his left knee and 140 in his right.  In his June 2010 VA examination, the Veteran had flexion of 120 degrees in his left knee and 140 in his right.  Each of these findings is far greater than the 30 degree threshold required for a 20 percent rating. 

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do.  Neither of the Veteran's knees is ankylosed, precluding a rating under Code 5256.  With respect to the Veteran's left knee, he has already been service-connected for instability under Diagnostic Code 5257; such a rating for his right knee is not warranted, as it has never been found to be unstable.  This rating for his left knee also precludes rating the Veteran under Diagnostic Codes 5258 or 5259 for cartilage dislocation or removal; his right knee cartilage has never been found to be symptomatic.  There is no evidence of impairment of the tibia and fibula, precluding a rating under Code 5262.  The highest rating under Diagnostic Code 5263 is 10 percent, so rating him under this code would not result in an increased rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating. An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations. 38 C.F.R. § 3.321 (2010). As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examinations have found that the Veteran suffers from painful limitation of motion in his left and right knees, symptoms which are contemplated under the applicable criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was subsequently provided with the specific diagnostic codes under which his disabilities had been rated and the criteria necessary for an increased rating.  His claim was thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claims on appeal.   

As noted above, the Board remanded the Veteran's claims, and thus has a duty to ensure compliance with its remand.  In May 2010, the Board remanded the Veteran's claims in order that any outstanding VA treatment records could be obtained and that the Veteran could undergo a new VA examination.  A review of the Veteran's claims file reveals that additional treatment records were obtained and associated with the claims folder, and that the Veteran underwent a VA examination in June 2010.  As each directive has been accomplished, the Board finds substantial compliance with its May 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

An increased rating for traumatic arthritis of the left knee is denied.   

An increased rating for chronic right knee strain with traumatic arthritis is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


